DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 29 is allowable. The restriction requirement between Groups I,II and III , as set forth in the Office action mailed on 07/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2020 is withdrawn.  Claims 39-42, and 44-48, directed to a dip-molded article processing machine are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 39-48 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wilfred Patrick on 02/18/2020.
The application has been amended as follows: 

Claims Amendments:


a first conveyor assembly defining a first conveyor surface;
a first compression section comprising one or more compression rollers with an outer peripheral surface spaced apart from the first conveyor surface by a first gap distance, the compression rollers configured to directly contact [[a]] the dip-molded article; [[and]]
a second compression section comprising a second conveyor assembly defining a second conveyor surface, the second conveyor surface facing the first conveyor surface and spaced apart from the first conveyor surface by a second gap distance, wherein the first gap distance is greater than a minimum gap distance of the second gap distance[[.]] ; and at least one an electric motor that, when actuated, concurrently drives the first conveyor assembly, the one or more compression rollers, and the second conveyor assembly.
Claim 33 is cancelled.
 39.    (Currently amended) A dip-molded article processing machine comprising:
a first conveyor assembly defining a first conveyor surface; a first compression section comprising one or more compression rollers with an outer peripheral surface spaced apart from the first conveyor surface by a first gap distance; the compression rollers configured to directly contact the dip-molded article; [[and]] 
a second compression section comprising a second conveyor assembly defining a second conveyor surface, the second conveyor surface facing the first conveyor surface and spaced apart from the first conveyor surface by a second gap distance, wherein the first conveyor surface is longer than the   second conveyor surface [[.]]; and at least one an electric motor that, when actuated, concurrently drives the first conveyor assembly, the one or more compression rollers, and the second conveyor assembly.
Claim 43 is cancelled.
48.    (Currently amended) A dip-molded article processing machine comprising:
a first conveyor assembly defining a first conveyor surface;
a first compression section comprising one or more compression rollers with an outer peripheral surface spaced apart from the first conveyor surface by a first gap distance, the compression rollers configured to directly contact the dip-molded article; 

at least one manual crank mechanism that, when rotated, concurrently drives the first conveyor assembly, the one or more rollers, and the second conveyor assembly.
Drawings
The drawing’s objection is withdrawn in view of Applicant’s remarks filed on 10/02/2020.
Allowable Subject Matter
Claims 29-32, 34-42 and 44-48 are allowed.
Regarding Independent claims 29, 39 and 48, the primary reason why it is deemed novel and non- obvious over the prior art of record to have dip-molded article processing machine as instantly claimed is that while the prior arts Ricci (US 2019/0217501 – of record), which is regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest the compression rollers configured to directly contact the dip-molded article; wherein the first gap distance is greater than a minimum gap distance of the second gap distance; and at least one an electric motor or manual crank mechanism that, when actuated, concurrently drives the first conveyor assembly, the one or more compression rollers, and the second conveyor assembly.
Therefore, claim 29, 39 and 48 are deemed novel and non-obvious over the prior art of record.
Regarding claims 30-32, 34-38, 40-42 and 44-47, they depend from claims 29 and 39 respectively; thus, they are also deemed novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743